Case 20-41308   Doc 269-3   Filed 04/09/20 Entered 04/09/20 21:55:17   Exhibit C:
                              Org Chart Pg 1 of 2


                                   Exhibit C
                            Corporate Structure Chart
                                          Case 20-41308                      Doc 269-3            Filed 04/09/20 Entered 04/09/20 21:55:17                                               Exhibit C:
            Foresight Organization Chart                                                            Org Chart† Pg 2 of 2




                                                         Murray Energy                                                                                                  The Cline Group
                                                      Corporation (“MEC”)
                                                                                                                                                                   Foresight Reserves LP

Key                                                                                 80% Voting Interest                                         20% Voting Interest
                                                                                       77.5% IDRs*                                                 22.5% IDRs*
       Public Filer and guarantor under Credit and Guaranty
       Agreement, but not under $425mm Indenture
                                                                                                                 GP LLC Board of Directors
       Borrower under Credit Agreement,
       Co-Issuer of Indenture Notes                                                                                     Foresight Energy
       Not guarantor signatory under Credit Agreement                                                                   GP LLC (“GP LLC”)                                                     The Cline Trust                 Public
                                                                                                                                                                       Cline Estate
       and Guaranty Agreement or $425mm indenture                       51.2% LP Units                                                                                                          Company                     unitholders
       Guarantor under Credit Agreement and
                                                                   (100% of the outstanding                          Non-Economic
       Co-Issuer of Indenture Notes                                 subordinated units and                       General Partner Interest                         14.1% LP Units               14.1% LP Units             20.6% LP Units
                                                                   12.1% of the outstanding                                                                        (common)*                    (common)*                  (common)*
       Guarantor under Credit and
                                                                       common units)*
       Guaranty Agreement and $425mm Indenture                                                                 Foresight Energy LP (“FELP”)
       Non-Economic General Partner Interest
    † All entities are formed in the state of Delaware. Unless otherwise noted, each LLC
       has FELLC as sole member and Foresight Energy Services LLC as manager.
                                                                                                             Foresight Energy LLC (“FELLC”)
                                                                                                           (managed by its sole member FELP)                                      100%
   * Reflects holdings disclosed in Foresight’s 10-K for FY 2019
  ** Manager: Foresight Energy LLC                                                                                                                                                                                    Foresight Energy Employee
                                                                                                                                                                                                                       Services Corporation***
 *** Entity has a board of directors.
**** Sole Member: Foresight Energy Labor LLC.                                                                                                                                                                                .01%

                                                                                                                                                                                                             99.99%        Foresight
                                                                                                                               100%                                                                                          Energy
                                                                                                                                                                                                                            Services
                                                                                                                                                                                                                              LLC**


                                                                                                                                                                                                                                         .01%
                                                                                                                                                                                                                          99.99%
                                                                                                                                                                                               Foresight
Hillsboro                                             Foresight     Tanner                                 Oeneus LLC                                American                                                Foresight
            Sugar Camp     Macoupin     Williamson                                             Seneca                        Adena      Hillsboro                               American        Energy                       Foresight
 Energy                                               Coal Sales    Energy      Sitran LLC                   d/b/a                                    Century       Akin                                    Receivables
            Energy, LLC   Energy LLC    Energy, LLC                                          Rebuild LLC                   Resources,   Transport                                Century        Finance                       Energy
    LLC                                                  LLC          LLC                                   Savatran                                 Transport   Energy LLC                                     LLC
                                                                                                                              LLC          LLC                                  Mineral LLC   Corporation                    Labor LLC
                                                                                                              LLC                                       LLC                                                  (SPV)***
                                                                                                                                                                                                  ***

                                                                                                                                                                                                                                     100%



                                                                                                                                                                                                        LD Labor       Coal Field        Coal Field
                                                                                                               Viking           Patton       M-Class       MaRyan           Mach           Logan
                                                                                                                                                                                                       Company          Repair         Construction
                                                                                                              Mining LLC       Mining LLC   Mining, LLC   Mining LLC      Mining, LLC    Mining LLC
                                                                                                                                                                                                          LLC         Services LLC     Company LLC
